Case 3-20-00049-cjf    Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                                Document      Page 1 of 27



                   UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                               Case Number: 19-13756-13

         JACOB LAZARZ,

                      Debtor.


         ROB’S AUTOMOTIVE, LLC,

                      Plaintiff and
                      Counter-Defendant,
                 v.                                  Adversary Number: 20-49

         JACOB LAZARZ,

                  Defendant and
                  Counter-Claimant.
______________________________________________________________________________

                                      DECISION

         Jacob Lazarz (“Defendant”) filed a voluntary chapter 7. The case was

then converted to a chapter 13.1 Defendant’s plan was confirmed.2

         Rob’s Automotive, LLC (“Plaintiff”) filed an adversary proceeding seeking

a determination that debts owed to Plaintiff are not dischargeable under 11

U.S.C. § 523(a)(2), (4), or (6).3 Defendant disputes the allegations.4




1   Case No. 19-13756. ECF No. 33.
2   Case No. 19-13756. ECF No. 89.
3   Adversary Case No. 20-49. ECF No. 1. ECF numbers are from the Adversary
    Proceeding here forward unless otherwise indicated.
4   ECF No. 5.
Case 3-20-00049-cjf    Doc 25      Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                                  Document      Page 2 of 27



         Plaintiff moves for summary judgment (“Motion”).5 Defendant opposes

the Motion. Both parties filed extensive exhibits and briefs.6 The trial is

scheduled for January 20, 2021.

                                           FACTS

         This is a tale of a business relationship gone bad. Plaintiff is a Wisconsin

Limited Liability Company. It does auto repairs, body and paint work, detailing

of cars, and the buying and selling of used cars.7 Defendant and Plaintiff

entered into a business relationship. It is disputed whether Defendant co-

owned or worked for Plaintiff. Plaintiff alleges Defendant was simply an

employee while Defendant has asserted an ownership interest. That said, for

the purposes of this adversary proceeding the Defendant states he will not

pursue a claim of ownership.

         The business relationship ended. The termination was followed by

litigation in state court in 2017.8 Since that time, the parties have engaged in

various tactics, some of which led to state court sanctions for the party, the

party’s attorney, or both.

         Plaintiff now seeks a judgment of nondischargeability for various claims.

It asserts those claims by alleging that the state law causes of action satisfy the




5   ECF No. 11
6   ECF Nos. 12, 18, and 21.
7   ECF No. 1.
8   ECF No. 11-4, Exh. B at 26.

                                             2
Case 3-20-00049-cjf   Doc 25     Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                                Document      Page 3 of 27



elements under 11 U.S.C. § 523. No court decision or judgment has been

entered on Plaintiff’s state law claims.

      The acts creating Plaintiff’s claims and assertions can be broken into

four groups:

          (1) payroll reimbursement;

          (2) sale of hoists;

          (3) conversion of a trade secret in the form of a database; and

          (4) over-reimbursement checks.

      Plaintiff asserts the actions in the four groups are nondischargeable as a

breach of contract or under 11 U.S.C. § 523(a)(2), (4), or (6). Additional facts

are discussed below.

                                     JURISDICTION

      The federal district courts have “original and exclusive jurisdiction” of all

cases under title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.

(“Bankruptcy Code”). 28 U.S.C. § 1334(a). The federal district courts also have

“original but not exclusive jurisdiction” of all civil proceedings arising under the

Bankruptcy Code or arising in or related to cases under the Bankruptcy Code.

28 U.S.C. § 1334(b). District courts may refer these cases to the bankruptcy

judges for their districts. 28 U.S.C. § 157(a). In accordance with section 157(a),

the District Court for the Western District of Wisconsin has referred all of its

bankruptcy cases to the Bankruptcy Court for the Western District of

Wisconsin.




                                           3
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document      Page 4 of 27



      A bankruptcy judge to whom a case has been referred has statutory

authority to enter final judgment on any proceeding arising under the

Bankruptcy Code or arising in a case under the Bankruptcy Code. 28 U.S.C.

§ 157(b)(1). Bankruptcy judges must therefore determine, on motion or sua

sponte, whether a proceeding is a core proceeding or is otherwise related to a

case under the Bankruptcy Code. 28 U.S.C. § 157(b)(3). As to the former, the

bankruptcy court may hear and determine such matters. 28 U.S.C. § 157(b)(1).

As to the latter, the bankruptcy court may hear the matters, but may not

decide them without the consent of the parties. 28 U.S.C. § 157(b)(1), (c).

      The parties agree this is a core proceeding. No party has objected to the

court entering final orders. The Complaint is based on section 523(a)(2), (4), or

(6) of the Bankruptcy Code. This section is a bankruptcy cause of action. While

some claims may turn on state law, determining the scope of a debtor’s

discharge is a fundamental part of the bankruptcy process. See Deitz v. Ford

(In re Deitz), 469 B.R. 11, 20 (B.A.P. 9th Cir. 2012). See also Farooqi v. Carroll

(In re Carroll), 464 B.R. 293, 312 (Bankr. N.D. Tex. 2011); Dragisic v. Boricich

(In re Boricich), 464 B.R. 335, 337 (Bankr. N.D. Ill. 2011).

                                  LEGAL STANDARDS

      A. Summary Judgment Standard and Burden of Proof

      Summary judgment is governed by Rule 56(c) of the Federal Rules of

Civil Procedure, made applicable to bankruptcy proceedings by Rule 7056 of

the Federal Rules of Bankruptcy Procedure. “Under Rule 56(c), summary

judgment is proper ‘if the pleadings, depositions, answers to interrogatories,


                                          4
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document      Page 5 of 27



and admissions on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.’” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (citing Fed. R. Civ. P. 56). The moving party has the burden of

establishing the nonexistence of a “genuine issue.” 10A C. Wright, A. Miller, &

M. Kane, Federal Practice and Procedure § 2727, p. 121 (4th ed.). “As to

materiality, the substantive law will identify which facts are material. Only

disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). All justifiable

inferences are to be drawn in favor of the non-moving party. Adickes v. S. H.

Kress & Co., 398 U.S. 144, 158 (1970). “However, the non-movant must set

forth ‘specific facts showing that there is a genuine issue for trial’ which

requires more than ‘just speculation or conclusory statements.’” Elbing v. Blair

(In re Blair), 359 B.R. 233, 237 (Bankr. E.D. Wis. 2007) (quoting Heft v. Moore,

351 F.3d 278, 283 (7th Cir. 2003)).

      Courts must grant summary judgment “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Bank. P. 7056, adopting Fed. R. Civ. P.

56. At the summary judgment stage, the court’s role is to determine whether

there is a genuine issue for trial. The court need not weigh the evidence to

determine the truth. See Anderson, 477 U.S. at 249.




                                          5
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document      Page 6 of 27



      The moving party “always bears the initial responsibility” to establish the

lack of a genuine issue of material fact. Celotex, 477 U.S. at 323. “When the

moving party has carried its burden . . . its opponent must do more than

simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

Instead, the non-movant must establish specific facts that show a genuine

issue for trial. See id. at 587. The inferences drawn from the facts must be

viewed in the light most favorable to the non-movant party. United States v.

Diebold, Inc., 369 U.S. 654, 655 (1962).

      The Court cannot consider facts that are not in the record. Summit Credit

Union v. Goldbeck (In re Goldbeck), 590 B.R. 881, 887 (Bankr. W.D. Wis. 2018).

But federal courts “‘may take notice of proceedings in other courts, both within

and without the federal judicial system, if those proceedings have a direct

relation to matters at issue.’” United States ex rel. Robinson Rancheria Citizens

Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (quoting St. Louis

Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir.

1979)). A court may also take judicial notice of its “own records of prior

litigation closely related to the case before it.” St. Louis Baptist Temple, 605

F.2d at 1172.

      For summary judgment determinations, the materiality of facts must be

determined based on the governing substantive law. In its adversary complaint,

Plaintiff seeks an order that Defendant’s debt is nondischargeable under 11




                                          6
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document      Page 7 of 27



U.S.C. § 523(a)(2)(A), (4), and (6). The Court must determine whether any

genuine issues of material fact exist to except this debt from discharge.

      Under section 523, a plaintiff must first establish that the debtor owes

him or her a debt. See Zirkel v. Tomlinson (In re Tomlinson), Adv. No. 96 A 1539,

1999 WL 294879, at *7 (Bankr. N.D. Ill. May 10, 1999). Second, a plaintiff

must show that the debt falls within one of the specified grounds under a

provision of section 523.

      The party seeking to establish an exception to the dischargeability of a

debt bears the burden of proof. Goldberg Secs., Inc. v. Scarlata (In re Scarlata),

979 F.2d 521, 524 (7th Cir. 1992); Harris N.A. v. Gunsteen (In re Gunsteen),

487 B.R. 887, 899 (Bankr. N.D. Ill. 2013). A creditor must meet this burden by

a preponderance of the evidence. Grogan v. Garner, 498 U.S. 279, 291 (1991);

see also In re McFarland, 84 F.3d 943, 946 (7th Cir. 1996). To further the

policy of providing a debtor a fresh start, exceptions to the dischargeability of a

debt are to be construed strictly against a creditor and liberally in favor of a

debtor. See In re Crosswhite, 148 F.3d 879, 881 (7th Cir. 1998); Meyer v.

Rigdon, 36 F.3d 1375, 1385 (7th Cir. 1994).

      B. Statutes Applicable to Plaintiff’s Claims

      Plaintiff, with no significant analysis, suggests that three alternative

subsections of section 523 provide a basis for a determination of

nondischargeability in this case. The subsections are (a)(2)(A), (a)(4), and (a)(6):

      11 U.S.C. § 523(a)(2)(A) provides:




                                           7
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30    Desc Main
                               Document      Page 8 of 27



            A discharge under section 727, 1141, 1192, 1228(a), 1228(b), or
            1328(b) of this title does not discharge an individual debtor from
            any debt— for money, property, services, or an extension,
            renewal, or refinancing of credit, to the extent obtained by— false
            pretenses, a false representation, or actual fraud, other than a
            statement respecting the debtor's or an insider's financial
            condition.

      To prevail on a section 523(a)(2)(A) claim, the party seeking a

determination of nondischargeability must prove by a preponderance of the

evidence:

            (1) the debtor made a false representation or omission,

            (2) that the debtor (a) knew was false or made with reckless disregard
                for the truth and (b) was made with the intent to deceive,

            (3) upon which the creditor justifiably relied.

Ojeda v. Goldberg, 599 F.3d 712, 717 (7th Cir. 2010). Actual fraud

“encompass[es] fraudulent conveyance schemes, even when those schemes do

not involve a false representation.” Husky Int’l Elecs., Inc. v. Ritz, 136 S. Ct.

1581, 1590 (2016). Reasonable reliance is required. See Field v. Mans, 516 U.S.

59 (1995).

      11 U.S.C. § 523(a)(4) provides:

            A discharge under section 727, 1141, 1192, 1228(a), 1228(b), or
            1328(b) of this title does not discharge an individual debtor from
            any debt— for fraud or defalcation while acting in a fiduciary
            capacity, embezzlement, or larceny.

      Plaintiff does not plead fraud. For that reason, the elements of fraud

need not be addressed under this section.




                                           8
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document      Page 9 of 27



      To prevail on a section 523(a)(4) claim of defalcation while acting in a

fiduciary capacity, the party seeking a determination of nondischargeability

must prove by a preponderance of the evidence:

          (1) the existence of a trust;

          (2) the debtor is a fiduciary of that trust; and

          (3) fraud or defalcation by the debtor while acting as a fiduciary of the
              trust.

Hellenbrand Glass, LLC v. Pulvermacher (In re Pulvermacher), 567 B.R. 881

(Bankr. W.D. Wis. 2017) (citing Baytherm Insulation, Inc. v. Carlson (In re

Carlson), 456 B.R. 391, 395 (Bankr. E.D. Wis. 2011)). Fraud must be pled with

particularity. Defalcation requires a culpable state of mind. Bullock v.

BankChampaign, N.A., 569 U.S. 267, 269 (2013).

       “Both embezzlement and larceny require the debtor to have appropriated

funds for his or her own benefit with fraudulent intent or deceit, the difference

being only that embezzled property comes into the debtor's hands lawfully,

while larceny requires that the debtor obtain the property unlawfully.” Hebl v.

Windeshausen, 590 B.R. 871, 877-78 (W.D. Wis. 2018) (citing In re Weber, 892

F.2d 534, 538-39 (7th Cir. 1989)).

      Finally, 11 U.S.C. § 523(a)(6) provides:

          A discharge under section 727, 1141, 1192, 1228(a), 1228(b), or
          1328(b) of this title does not discharge an individual debtor from
          any debt— for willful and malicious injury by the debtor to
          another entity or to the property of another entity.

      To prevail on a 523(a)(6) claim, the party seeking a determination of non-

dischargeability must establish:


                                          9
Case 3-20-00049-cjf     Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                                 Document     Page 10 of 27



              (1) the debtor caused an injury;

              (2) the debtor's actions were willful; and

              (3) the debtor's actions were malicious.

United Providers, Inc. v. Pagan (In re Pagan), 564 B.R. 324 (Bankr. N.D. Ill.

2017).

                                        DISCUSSION

         Defendant concedes he will be unable to prove his assertion of ownership

and agrees to the dismissal of all counterclaims. Thus, to the extent that the

motion requests the dismissal of the counterclaims, such relief is granted.

         The remaining issues are whether Plaintiff has established there is no

genuine issue of material fact as to the claims of nondischargeability under 11

U.S.C. § 523(a)(2), (4), or (6) and, if there are no genuine issues of material fact,

whether Plaintiff has met its burden of proof on each claim. Plaintiff does not

distinguish between the various theories of nondischargeability or analyze the

application of elements to the facts. It thus falls upon the Court to discern

whether the facts satisfy any of the statutory provisions.

         A.     Payroll Reimbursement

         Defendant was granted authority to write checks from Plaintiff’s account.

He had a right to make payments for payroll and related expenses from

accounts of the Plaintiff. The parties agreed Plaintiff would be reimbursed for

payroll payments and expenses to Nate Elgi and Michael Keaton.9




9   ECF No. 11-11. Request No. 4.

                                            10
Case 3-20-00049-cjf     Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                                 Document     Page 11 of 27



         Defendant made payroll and related payments from Plaintiff’s account in

the amount of $26,062.12.10 He only reimbursed the company for $12,158.21

of this amount.11 As a result, the amount at issue for the payroll

reimbursement expense is undisputed and is in the amount of $13,903.91.

         Plaintiff asserts this unpaid payroll reimbursement expense is a breach

of contract. It does not argue that a breach of contract satisfies any provision of

section 523 that would make it nondischargeable.

         There is no dispute about the amount at issue. Summary judgment is

thus granted to the Defendant dismissing any contract claim as

nondischargeable.

         Plaintiff has a general unsecured claim of $13,903.91 for the breach of

contract.

         The Court grants summary judgment dismissing the contract claim but

allowing such claim as a general unsecured claim in this case in the amount of

$13,903.91, as such claim is subject to discharge.

         B.    Over-Reimbursement Checks

         Although the nature of the business relationship is disputed, while

Defendant worked with or for Plaintiff, he “had the ability to draft checks from

the Company’s checking account(s).”12 For this adversary, Defendant has




10   ECF No. 11-1 at ¶ 34.
11   ECF No. 11-11. Request No. 6.
12   ECF No. 11-11. Request No. 8.

                                            11
Case 3-20-00049-cjf    Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                                Document     Page 12 of 27



agreed to not pursue claims of ownership. So the Defendant’s actions are to be

viewed as those of an employee.

         During the time Defendant worked with or for Plaintiff, he “had the

ability to draft checks from the Company’s checking account(s) for expenses

incurred for the Company’s benefit”13 and he “made purchases of equipment,

inventory, and/or services for the Company using [his] personal funds.”14 The

parties agree that he had a right to be reimbursed for any payments he made

for the Plaintiff’s benefit.

         Defendant admits that he “drafted one or more checks from the

Company’s checking account(s) to [himself] that were unrelated to expenses

[he] incurred for the Company’s benefit”15 and he “drafted one or more checks

from the Company’s checking account(s) . . . that were labeled as

reimbursements for certain expenses, but were for amounts greater than [he]

incurred for those expenses.”16

         There are ten checks at issue.17 Those checks total $16,531. There is no

dispute of fact about the amounts of over-reimbursement for two of the checks.




13   ECF No. 11-11. Request No. 9.
14   ECF No. 11-11. Request No. 10.
15   ECF No. 11-11. Request No. 14.
16   ECF No. 11-11. Request No. 15.
17The check numbers are as follows: 6738, 6862, 7138, 7317, 7384, 7407, 7428,
 7578, 7593, 7605. ECF No. 11-1 ¶ 13.

                                           12
Case 3-20-00049-cjf      Doc 25     Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                                   Document     Page 13 of 27



The first is $800 for payments to Mr. Hanson.18 The second is check number

7138 representing an over reimbursement of $1,300 for the 2000 Subaru.19

         The remaining alleged over-reimbursements are subject to material

disputes of fact. Plaintiff asserts Defendant has not proven the legitimacy of

any of the reimbursements. In doing so, Plaintiff overlooks the burden of proof.

         As noted, the elements of a section 523(a)(2) claim are:

              (1) the debtor made a false representation or omission,

              (2) that the debtor (a) knew was false or made with reckless disregard
                  for the truth and (b) was made with the intent to deceive,

              (3) upon which the creditor justifiably relied.

         A false representation for purposes of section 523(a)(2)(A) is an express

misrepresentation that can be shown either by a spoken or written statement

or through conduct. New Austin Roosevelt Currency Exch., Inc. v. Sanchez (In re

Sanchez), 277 B.R. 904, 908 (Bankr. N.D. Ill. 2002). The representation must

be a representation of fact. Vozella v. Basel-Johnson (In re Basel-Johnson), 366

B.R. 831, 845 (Bankr. N.D. Ill. 2007). To qualify as a false representation, it

must also be a statement related to present or past fact. In order for a

statement to qualify as a false representation under section 523(a)(2)(A), “the

statement must relate to a present or past fact.” Hodgin v. Conlin (In re Conlin),

294 B.R. 88, 100 (Bankr. D. Minn. 2003) (citing Gadtke v. Bren (In re Bren), 284




18   ECF No. 12-1 ¶30(d)(i).
19   ECF No. 12-1 ¶30(d)(ii)(4).

                                              13
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 14 of 27



B.R. 681, 690 (Bankr. D. Minn. 2002)). In Bank of Louisiana v. Bercier (In re

Bercier), 934 F.2d 689, 690 (5th Cir. 1991) the Court held:

            In order for Bercier's representation to be a false representation
            or false pretense under § 523(a)(2), the “false representations
            and false pretenses [must] encompass statements that falsely
            purport to depict current or past facts. [A debtor's] promise . . .
            related to [a] future action [which does] not purport to depict
            current or past fact . . . therefore cannot be defined as a false
            representation or a false pretense.”

      Defendant admits there was an over-reimbursement for one check of

$800 and a second check for $1,300. So the representation of amounts due to

him were untrue and there was a false representation.

      But to be nondischargeable, the Plaintiff must also establish the

Defendant made the representation knowing it was false or in reckless

disregard for its truth and with intent to deceive. Additionally, that Plaintiff

justifiably relied on the false representation. Reeves v. Davis (In re Davis), 638

F.3d 549, 553 (7th Cir. 2011); Wallner v. Liebl (In re Liebl), 434 B.R. 529, 538

(Bankr. N.D. Ill. 2010); Baker Dev. Corp. v. Mulder (In re Mulder), 307 B.R. 637,

643 (Bankr. N.D. Ill. 2004). To prevail on a section 523(a)(2)(A) complaint, all

three elements must be established. Glucona Am., Inc. v. Ardisson (In re

Ardisson), 272 B.R. 346, 357 (Bankr. N.D. Ill. 2001). Failure to establish any

one element is outcome determinative. Bletnitsky v. Jairath (In re Jairath), 259

B.R. 308, 314 (Bankr. N.D. Ill. 2001). Plaintiff has failed to prove any of these

elements.

      For the purpose of summary judgment, no evidence has been presented

on the second element. Plaintiff has made no showing that when the checks


                                          14
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 15 of 27



were written Defendant knew the representation was false or made with

reckless disregard for the truth, nor has Plaintiff shown it was made with

intent to deceive.

      More to the point, Plaintiff has shown no reliance, or even really alleged

any facts demonstrating reliance. “While justifiable reliance does not obligate a

creditor to investigate everything a debtor says, the creditor may not ‘blindly’

rely upon a misrepresentation which could have been proven false through a

‘cursory examination or investigation.’” Rice v. Sasse (In re Sasse), 438 B.R.

631, 650 (Bankr. W.D. Wis. 2010) (citing Field v. Mans, 516 U.S. 59, 71 (1995)).

While it is conceded Defendant had access and authority to use Plaintiff’s

credit cards and to write checks from Plaintiff’s account, Plaintiff had the same

level of access and ability. Thus, upon the facts asserted, Plaintiff has not and

cannot demonstrate the third element of this claim—reliance.

      Nor has Plaintiff established that there was in fact a false representation

or admission as to the other checks which Defendant has not conceded as

over-reimbursements. Plaintiff similarly has not established the other two

elements of the claim for these checks. For these reasons, Plaintiff cannot be

awarded summary judgment for this claim. Summary judgment is granted to

Defendant dismissing the claim the amounts represented by the ten checks are

nondischargeable under 11 U.S.C. § 523(a)(2).

      C.     Sale of Hoists

      Plaintiff and Defendant have competing stories related to the purchase

and sale of the hoists. Plaintiff claims “Defendant used the Plaintiff’s credit


                                          15
Case 3-20-00049-cjf        Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                                    Document     Page 16 of 27



card to purchase two automotive hoists—the first for $1,500.00 and the second

for $1,550.00—from National Auto Tools, Inc. Defendant left one of these hoists

at Plaintiff’s auto shop, but sold the other and kept the proceeds.”20 Defendant

contends there were three hoists purchased: one for $1,495 (which Plaintiff

has), one for $2,840, and one for $2,095. Defendant says $3,050 was paid by

using his own MATCO Tools debit card and $3,050 (a payment of $1,500 and

one of $1,550) was made using Plaintiff’s credit card.

         Plaintiff argues Defendant kept $1,500 in proceeds from the sale of an

automotive hoist which was purchased using Plaintiff’s credit card. Defendant

responds Plaintiff has no basis for the allegation and that there has been no

showing the reimbursement did not occur. Further, that if it did not occur, that

the lack of reimbursement was intentional. There are material disputes of fact

about the claims related to the hoist. Thus, summary judgment on the claims

of nondischargeability under 11 U.S.C. § 523(a)(4) or (6) must be denied.

         D.    Database

         Plaintiff maintains a list of customers and the work performed for them

using Mitchell I software. That client data was downloaded to a backup hard

drive of Plaintiff’s Mitchell 1 database. The hard drive is in the possession of

Defendant.

         Plaintiff says it paid $14,198.99 in fees to Mitchell 1 to build and

maintain the database.21 Plaintiff suggests this amount as an actual damage


20   ECF No. 11-1 at 17.
21   ECF No. 11-1 at 9, ¶31.

                                               16
Case 3-20-00049-cjf    Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                                Document     Page 17 of 27



amount. Plaintiff also requests summary judgment for punitive damages of

$28,398.98 pursuant to Wis. Stat. § 134.90(4)(b) and (c), an award of attorneys’

fees, and a determination that the debt is nondischargeable under 11 U.S.C.

§ 523(a)(4) as larceny.

         No evidence has been presented to suggest Plaintiff has no copy of the

database or the Mitchell I program. No facts have been presented to prove

either that Plaintiff has suffered any actual damages or that Defendant has

used the data. Nothing would suggest that Plaintiff ever demanded return of

the database, nor is the timing surrounding creation and taking of the hard

drive in the record. While in possession of the hard drive, Defendant says he

cannot even access the copy without the Mitchell I computer program. He says

he does not have that program.

         Defendant “does not object to the entry of an injunction which bars him

from accessing the database . . . and orders him to turn over any copies of the

database that are in his possession.”22 Plaintiff is entitled to the return of the

database and Defendant has conceded as much. To the extent that is the

appropriate remedy, summary judgment is granted enjoining Defendant from

using the hard drive and ordering the Defendant to turn over possession of the

hard drive to Plaintiff.




22   ECF No. 12-1 at 21.

                                           17
Case 3-20-00049-cjf      Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                                  Document     Page 18 of 27



         Summary judgment is denied on the claim for any actual damage

amounts as none have been demonstrated. Summary judgment is also denied

with respect to the claims for punitive damages and attorneys’ fees.

         E.     Nondischargeability Under 11 U.S.C. § 523(a)(4)

                1. Defalcation while acting in a fiduciary capacity

         Plaintiff says that the Court should also determine that claims are

nondischargeable under section 523(a)(4). Plaintiff does not plead fraud.

Rather, Plaintiff asserts Defendant either committed defalcation while acting in

a fiduciary capacity, embezzlement, or, if court does not find it is

embezzlement, larceny.

         Plaintiff says summary judgment is not being sought on the fiduciary

capacity claim itself but: “Plaintiff seeks a summary judgment determination

that if [a fiduciary duty] is found, and found to have been breached, the

damages for that claim should be nondischargeable under § 523(a)(4), as

defalcation . . . .”23 The Court does not issue opinions speculating about what

might occur at trial. It does, however, on summary judgment examine the

pleadings and apply the law.

         A threshold inquiry is whether an express trust or a fiduciary

relationship runs from the Defendant to the Plaintiff under the facts here. The

existence of an express trust or fiduciary relationship is tested under federal

law standards. O'Shea v. Frain (In re Frain), 230 F.3d 1014, 1017 (7th Cir.




23   ECF No. 11-1 at 15, ¶ II.

                                             18
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 19 of 27



2000). An express trust requires an explicit declaration of trust, a clearly

defined trust res, and an intent to create a trust. CFC Wireforms, Inc. v. Monroe

(In re Monroe), 304 B.R. 349, 358 (Bankr. N.D. Ill. 2004). The intent to create a

trust relationship is a key element in determining the existence of an express

trust. Id.

      A section 523(a)(4) cause of action can stem from a fiduciary relationship

other than one arising from an express trust. See Frain, 230 F.3d at 1017; In re

Marchiando, 13 F.3d 1111, 1115-16 (7th Cir. 1994). “A fiduciary relationship

may arise separate from an express trust, . . . but it is the substance and

character of the debt relationship that determines whether such a fiduciary

relationship exists.” Monroe, 304 B.R. at 358. The Seventh Circuit has found

that a fiduciary relationship exists for purposes of section 523(a)(4) when there

is “a difference in knowledge or power between fiduciary and principal which

. . . gives the former a position of ascendancy over the latter.” Marchiando, 13

F.3d at 1116; see also In re Woldman, 92 F.3d 546, 547 (7th Cir. 1996)

(“[S]ection 523(a)(4) reaches only those fiduciary obligations in which there is

substantial inequality in power or knowledge . . . .”). For example, a lawyer–

client relationship, a director–shareholder relationship, and a managing

partner–limited partner relationship all require the principal to “‘repose a

special confidence in the fiduciary.’” Frain, 230 F.3d at 1017 (quoting

Marchiando, 13 F.3d at 1116). Yet not all fiduciary relationships fall within the

purview of section 523(a)(4). Woldman, 92 F.3d at 547. A fiduciary relationship

qualifies under section 523(a)(4) only if it “imposes real duties in advance of the


                                          19
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 20 of 27



breach . . . .” Marchiando, 13 F.3d at 1116. In other words, the fiduciary's

obligation must exist before the alleged wrongdoing. Id.

      Plaintiff acknowledges that whether a fiduciary duty is owed is a fact

sensitive inquiry. Plaintiff concedes the duty is limited to “key employees” and

cites Burbank Grease Servs., LLC v. Sokolowski, 2006 WI 103, ¶ 42, 294 Wis.

2d 274, 304, 717 N.W.2d 781, 796. But Plaintiff does not say that Defendant

was a key employee. Plaintiff identifies no express trust. Defendant was not a

corporate officer.

      Instead, Plaintiff just repeatedly asserts in conclusory fashion that there

was a fiduciary duty. “In the absence of a contract imposing specific duties of

loyalty, if the employee whose acts are alleged to have breached a common-law

duty of loyalty to his or her employer is not an officer, the inquiry then shifts to

‘whether [the] employee is vested with policy-making authority or has the

ability to make decisions which bind the company.’” Aon Risk Servs., Inc. v.

Liebenstein, 2006 WI App 4, 289 Wis. 2d 127, 162 (Wis. Ct. App. 2005)

(quoting Modern Materials, Inc. v. Advanced Tooling Specialists, Inc., 206

Wis. 2d 435 (Wis. Ct. App. 1996)).

      There is no evidence of any difference in power or ascendency between

Plaintiff (or its owner) and the Defendant. Neither is there any evidence of the

imposition of particular duties imposed on Defendant that would rise to the

level of a fiduciary capacity.

      Finally, defalcation requires a culpable state of mind. Plaintiff has not

established such a state of mind. Plaintiff granted Defendant access to and use


                                          20
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 21 of 27



of its checking account. Plaintiff agreed Defendant could reimburse himself for

expenses. Doing so did not vest him with policy-making authority, nor did it

constitute making decisions binding the company. While it may have violated a

duty of loyalty, that does not rise to defalcation in a fiduciary capacity. The lack

of any evidence establishing a fiduciary capacity results in the failure of

Plaintiff to establish a necessary element of this claim. There may have been a

breach of contractual agreements about reimbursements, the overpayment, or

the failure of Defendant to reimburse Plaintiff, but those agreements do not rise

to the level of a fiduciary relationship. Therefore, the Court finds Plaintiff has

failed to establish the required elements, and the claim under section 523(a)(4)

that Defendant committed defalcation while acting in a fiduciary capacity fails.

Summary judgment is granted to Defendant dismissing this claim as it relates

to defalcation in a fiduciary capacity for the alleged over-reimbursed checks.

             2. Embezzlement

      The elements to prove embezzlement are: “(1) the debtor appropriated

funds for his or her own benefit; and (2) the debtor did so with fraudulent

intent or deceit.” Kriescher v. Gibson (In re Gibson), 521 B.R. 645, 655 (Bankr.

W.D. Wis. 2014). Defendant conceded the $800 check and the $1,300 check

were over-reimbursements. As a result, the first element has been met.

      For the second element, Plaintiff simply argues that the “only reasonable

conclusion” for the checks being written for greater amounts than the

legitimate expenses is that Defendant did so “with fraudulent intent.” Asking




                                          21
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 22 of 27



the Court to infer intent does not satisfy Plaintiff’s burden of proof. The

requisite intent must be established.

      Proof of intent is measured by the debtor's subjective intention. In re

Monroe, 304 B.R. at 356; Mega Marts, Inc. v. Trevisan (In re Trevisan), 300 B.R.

708, 717 (Bankr. E.D. Wis. 2003). “Embezzlement requires a showing of

wrongful intent.” Bullock v. BankChampaign, N.A., 569 U.S. 267, 274 (2013)

(citing Neal v. Clark, 95 U.S. 704, 708 (1878)) (noting that embezzlement

“involv[es] moral turpitude or intentional wrong”). See Moore v. United States,

160 U.S. 268, 269-70 (1895) (describing embezzlement and larceny as

requiring “felonious intent”). The Plaintiff must show by a preponderance of the

evidence that the misappropriation was done with fraudulent intent.

Cunningham, 482 B.R. at 448; Bombardier Capital, Inc. v. Dobek (In re Dobek),

278 B.R. 496, 509 (Bankr. N.D. Ill. 2002) (citing Carlson v. Rigsby (In re

Rigsby), 152 B.R. 776, 778 (Bankr. M.D. Fla. 1993)).

      For the purpose of summary judgment, Plaintiff has not carried his

burden of proof in establishing the second element of a claim for embezzlement

under 523(a)(4) for the admitted over-reimbursed checks. Material issues of

fact remain on all elements of the claim for the other eight checks.

      Plaintiff’s assertion that Defendant has not shown those expenses to be

legitimate does not constitute Plaintiff meeting its burden of proof. Summary

judgment is therefore denied on the 523(a)(4) claim for embezzlement.




                                          22
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 23 of 27



             3. Larceny

      Plaintiff pleads that if the Court does not find the funds to be lawfully

entrusted to Defendant, that the amount of the checks should be found

nondischargeable as larceny. Larceny requires similar elements to

embezzlement, except that the funds were not lawfully entrusted with

Defendant. Plaintiff also claims that Defendant was granted the authority—

with Plaintiff’s knowledge and consent—to use Plaintiff’s credit card and

accounts for expenses. Thus, it is unclear how Plaintiff believes a claim of

larceny can be established. Defendant cannot commit larceny if he had the

legal authority to write checks from the account. Hebl v. Windeshausen, 590

B.R. at 876. Further, Plaintiff’s position contradicts the evidence it presented

confirming that Defendant has the legal authority and Plaintiff’s consent to

write checks and to use the credit card.

      Based on the facts submitted by Plaintiff and Defendant, Plaintiff cannot

establish the first required element for larceny. Summary judgment is granted

in favor of the Defendant dismissing the claim of larceny as it relates to the

checks.

      F.     Nondischargeability Under 11 U.S.C. § 523 (a)(6)

      Plaintiff asserts the over-reimbursed checks are nondischargeable under

(a)(6) because it believes the Court should conclude that drafting of the checks

was done willfully and with malice. Section 523(a)(6) provides a debt is

nondischargeable if it was incurred through willful and malicious injury by the

debtor. To show willful and malicious injury, Plaintiff must show: (1) Defendant


                                          23
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 24 of 27



acted willfully, (2) Defendant acted maliciously, and (3) Defendant’s willful and

malicious actions caused injury to the Plaintiff’s property. Owens v. Powell (In

re Powell), 567 B.R. 429, 434 (Bankr. N.D.N.Y. 2017). To meet the standard for

willfulness, the Plaintiff must show “a deliberate or intentional injury, not

merely a deliberate or intentional act that leads to injury.” Kawaauhau v.

Geiger, 523 U.S. 57, 61 (1998) (emphasis in original).

      Maliciousness in this context is less well-defined, but has generally been

held to encompass “implied or constructive malice as well as actual malice.” In

re McGuffey, 145 B.R. 582, 586 (Bankr. N.D. Ill. 1992). Implied malice may be

shown “by the acts and conduct of the debtor in the context of [the]

surrounding circumstances.” Navistar Fin. Corp. v. Stelluti (In re Stelluti), 94

F.3d 84, 88 (2d Cir. 1996) (internal quotations omitted); see also Lee v. Ikner (In

re Ikner), 883 F.2d 986, 991 (11th Cir. 1989) (“Constructive or implied malice

can be found if the nature of the act itself implies a sufficient degree of

malice.”).

      Plaintiff points to nothing in the record establishing that the actions of

Defendant in writing the checks was malicious. On summary judgment,

Plaintiff does nothing beyond reciting the facts about the checks, their

amounts, and that (other than the two checks discussed infra) Plaintiff does

not believe there is a basis to conclude the amounts were not over-

reimbursements of this claim. To succeed under section 523(a)(6) in this

district, the Plaintiff must show that the debtor intended to and caused an

injury to the plaintiff or the plaintiff's property interests. Iwaszczenko v. Neale


                                          24
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 25 of 27



(In re Neale), 440 B.R. 510, 520 (Bankr. W.D. Wis. 2010) (emphasis added).

That element has not been proven by the greater weight of the evidence. While

the circumstances might suggest each of the elements of section 523(a)(6),

alternative explanations are also probable for one or more of the checks. It is

the Plaintiff’s burden to establish that the Defendant knew the checks were

over-reimbursements when written. The parties agree that two checks were

over-reimbursements in the total amount of $2,100, but it did not establish

that the Defendant knew there was an over-reimbursement when one or the

other checks were drawn. Nor was it proved that Defendant knew drawing on

the account would injure the Plaintiff or that Defendant intended to cause

injury. The burden of proof is “by a preponderance of the evidence.” When one

inference is as likely as its opposite, that standard is not met. The absence of

facts requires denial of summary judgment as it relates to the checks alleged

to be over-reimbursements under 523(a)(6).

      G.       Other Monetary Requests

      Along with the punitive damages and attorneys’ fees requested for the

Database claim, Plaintiff requests:

              exemplary damages pursuant to Wis. Stat. § 895.446(3);

              An award of $200,000 in punitive damages pursuant to Wis. Stat.
               § 895.043(3) as a penalty for Defendant’s conversion of Plaintiff’s
               property; and

              Attorneys’ fees and costs.

      Although treble damages might be appropriate for certain amounts found

to be nondischargeable, Plaintiff has not shown any alleged amounts are

                                            25
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 26 of 27



nondischargeable. Thus, Plaintiff’s request for summary judgment for punitive

and treble damages is denied.

      The American Rule applies to attorneys’ fees in dischargeability

proceedings in bankruptcy court. Dancor Constr., Inc. v. Haskell (In re Haskell),

475 B.R. 911, 923 (Bankr. C.D. Ill. 2012). Courts have found, however, that

when “attorney fees are awarded in cases in which the underlying debt is later

determined to be nondischargeable by a bankruptcy court, the attorney fees

may also be nondischargeable.” In re Pulvermacher, 567 B.R. at 890 (emphasis

added). “If a non-dischargeable debt includes under law an award of attorneys'

fees, the amounts due for such fees would also be non-dischargeable.” Joyce v.

Wish (In re Wish), 472 B.R. 763, 779 (Bankr. N.D. Ill. 2012) (citing Cohen v. de

la Cruz, 523 U.S. 213, 223 (1998)). The amounts, however, must be

reasonable. A decision must first be made whether any amounts are

nondischargeable. If so, any fees must be tied to those claims and must be

reasonable. Similarly, “[w]hen a creditor demonstrates that treble damages

arise from the same conduct warranting an award of attorney's fees, such

treble damages are also nondischargeable.” In re Pulvermacher, 567 B.R. at

892. Further, any such awards require the exercise of discretion by the Court.

      For these reasons, summary judgment on the demands for exemplary

and punitive damages and attorneys’ fees is denied.




                                          26
Case 3-20-00049-cjf   Doc 25    Filed 01/13/21 Entered 01/13/21 16:29:30   Desc Main
                               Document     Page 27 of 27



                                     CONCLUSION

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

      A separate order consistent with this decision will be entered.

      Dated: January 13, 2021

                                        BY THE COURT:



                                        Hon. Catherine J. Furay
                                        U.S. Bankruptcy Judge




                                          27
